DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-18 and 20-38, and the cancellation of claim 19 filed March 23, 2021.
The following Office Action is set forth as a Non-Final Office Action because it was determined that rejections of claims 10-12 under 35 U.S.C. 102(a)(2) with Barton et al. were erroneously excluded from the previous Office Action, and after further review of claim 27 and the Barton et al. reference, it has been determined that the Barton et al. reference can support rejections of claims 27, 37, and 38 under 35 U.S.C. 102(a)(2).
Specification
4.	The disclosure is objected to because of the following informalities: On Page 20, lines 13 and 14, the phrase “A release element” should be changed to “a release element.”  
 	Appropriate correction is required.
Claim Objections
5.	Claims 1, 18, 27, and 34-38 are objected to because of the following informalities:  
In regards to claim 1, line 4, the phrase “with a spindle, the latch blade” should be changed to “with a spindle, wherein the spindle rotatably couples the operator interface feature with the latch blade such that the latch blade,” in line 7, the limitation “a spindle rotatably coupling the operator interface with the latch 
In regards to claim 18, lines 10 and 11, the phrase “for reciprocating movement” should be changed to “for reciprocating translational movement,” in line 13, the phrase “the latch bolt recess” should be changed to “the at least one latch bolt recess” so as to coincide with the language used in line 2 of the claim.
In regards to claim 27, line 8, the word “and” after the phrase “within the first sash” should be removed.
In regards to claim 34, lines 1 and 2, the phrase “at least one of the first or second sashes” should be changed to “the first sash,” in line 8, the phrase “according to wrapping” should be changed to “according to the wrapping” so as to relate this language back to the wrapping step in lines 5 and 6, and in line 9, the phrase “at least one of the first and second sashes” should be changed to “the first sash.”
In regards to claim 35, line 2, the phrase “the wrapping the tying element” should be changed to “the wrapping of the tying element.”
In regards to claim 36, line 2, the phrase “the rotating the operator interface feature” should be changed to “the rotating of the operator interface feature.”
In regards to claim 37, line 1, the phrase “wherein rotating the operator” should be changed to “wherein the rotating of the operator” so as to relate this language back to the rotating step in claim 27, and in line 5, the phrase “at least one of the latch blade or the operator interface feature” should be changed to “at least one of the latch blade and the operator interface feature.”
In regards to claim 38, line 1, the phrase “wherein rotating the operator” should be changed to “wherein the rotating of the operator” so as to relate this language back to the rotating step in claim 27, in line 2, the word “form” should be changed to “from,” and in line 4, the phrase “the operator interface” should be changed to “the operator interface feature.”
Appropriate correction is required.
Claim Interpretation
6.	The examiner would like to note that in light of applicant’s specification and drawings, for example as discussed on page 31, lines 24-27 of the specification, it is understood that applicant intends the term “translate” or “translation” in the claims is to be interpreted as “uniform motion of a body in a straight line” (definition of translation by Merriam-Webster’s Dictionary).  Therefore, the claim language will be examined as such.  In regards to applicant’s remarks concerning this interpretation, applicant is referred to the new rejection under 35 U.S.C. 112(a) set forth below and based on applicant’s amendments and remarks.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-18 and 20-38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, applicant disagrees with the interpretation of the terms “translate” or “translation” set forth in the claim interpretation section above and set forth in the previous Office Action.  The disclosure of applicant’s invention, the specification and drawings, do not provide support for the latch blade to have any movement other than “uniform motion in a straight line” or linear motion.  The specification states on Page 31, lines 24-27 that the camming features (e.g., the cam 1002 and the cam follower 624) transform or change the rotation to translation of the latch blade 304, therefore, the translation of the latch blade is a movement different from rotation.  Also considering the definition of the word “cam” which is “a rotating or sliding piece (such as an eccentric wheel or cylinder with an irregular shape) in a mechanical linkage used especially in transforming rotary motion into linear motion and vice versa” (Merriam-Webster’s Dictionary, emphasis 
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-18, 20-26, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
11.	In regards to claim 1, the relationship between the “spindle” recited in line 4 and the “spindle” recited in line 7 is unclear from the claim language.  The current claim language suggests that the device includes two spindles, however, it is understood from the specification and drawings that the device includes a single spindle.  For examination purposes, the spindle of line 7 will be considered equivalent to the spindle of line 4.  See claim objection above.
12.	In regards to claim 18, the relationship between the “movement” of the latch blade, as recited in lines 10 and 11, and the “translation” of the latch blade, as recited in lines 9 and 10, is unclear from the claim language.  It is understood from the specification that the movement and the translation are equivalent or that the movement is translational movement, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
13.	In regards to claim 34, lines 1, 2, and 9, it is unclear how the second sash can be moved to a tilting configuration when claim 27 has located the operator interface feature on the first sash, which is coupled to the latch bolts on the first sash, not on the second sash.  The specification, drawings, and claim 27 do not provide support for the latch bolts to be located on the second frame, thus allowing the tilting.  See claim objection above.
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 1, 2, 6, 7, 10-12, 16, 17, 27, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barton et al. (US-10138658).
16.	In regards to claim 1, Barton et al. discloses a fenestration hardware assembly comprising: a blade socket (portion of component 110 that receives latch blade 108, Figure 4B) including a blade recess (recess in which the latch blade 108 is received, Figure 4B); an operator interface feature 136 rotatably coupled with an operator housing 138, 140, 142; a latch blade 108 movably coupled with a spindle 180 (component 180 considered as a spindle because it is something shaped like a spindle or shaped like a long, thin rod, see cited definition from Merriam-Webster’s Dictionary), wherein the spindle rotatably couples the operator interface feature with the latch blade (the spindle couples the operator interface feature to the latch blade and the spindle rotates with the operator interface feature about the axis through pivots 176, Figures 4A and 5A) such that the latch blade is translationally movable between deployed (Figure 4B) and withdrawn (Figure 5A) positions according to rotation of the spindle and the operator interface feature, in the deployed position, at least a portion of the latch blade is received in the blade recess of the blade socket (Figure 4B), and in the withdrawn position, the at least a portion of the latch blade is withdrawn from the blade recess 
17.	In regards to claim 2, Barton et al. discloses that the latch blade is configured for reciprocating translational movement between the withdrawn and deployed positions (Figures 4B and 5B).
18.	In regards to claim 6, Barton et al. discloses that the latch blade is configured for coupling with a first sash 104 at a first location remote from edges of the sash (Figure 1) configured for sliding movement along a fenestration frame 102, and the blade socket is configured for coupling with a second sash 110 at a second location opposed to the first location (Figure 1).
19.	In regards to claim 7, Barton et al. discloses that the assembly includes the first and second sashes, and that the latch blade is coupled with the first sash near a midpoint of a first sash check rail 126, and the blade socket is coupled with the second sash near a midpoint of a second sash bottom rail (Figures 1 and 4B).
20.	In regards to claim 10, Barton et al. discloses a retaining mechanism 154 and 200 configured to retain the operator interface feature in the unlocked configuration and the latch blade in the withdrawn position (Col. 3, line 60 – Col. 4, line 7).
In regards to claim 11, Barton et al. discloses that the retaining mechanism includes: one or more detent notches (L-shaped notch formed by portion 200 and the body of the latch blade into which component 198 fits, Figures 4A-5A) coupled with the operator interface feature (coupled with the operator interface feature via the latch blade and spindle); and a detent element 154 movable coupled with the operator housing, the detent element is biased toward the one or more detent notches (biased by spring 196, Col. 5, lines 33-37), and reception of the detent element in the one or more detent notches retains the operator interface feature in the unlocked configuration and the latch blade in the withdrawn position (Figures 5A and 5B and Col. 3, line 60 – Col. 4, line 7).
22.	In regards to claim 12, Barton et al. discloses a release assembly (202 and the portion of the striker plate that 202 contacts, Col. 5, lines 39-42) coupled with the operator housing, the release assembly is configured to disengage the retaining mechanism and release both the latch blade, to move into the deployed position, and the operator interface feature, to return to the locked configuration, with closing of the first and second sashes (closing of the first sash relative to the second sash, Col. 7, lines 39-51).
23.	In regards to claim 16, Barton et al. discloses a biasing element 210 coupled with at least one of the latch blade and the operator interface feature, the biasing element configured to bias the latch blade toward the deployed position and the operator interface feature toward the locked configuration (Col. 4, lines 4-7 and Col. 5, lines 43-54).
In regards to claim 17, Barton et al. discloses that the biasing element is coupled with the operator interface feature (coupled via the latch blade, Figures 4A and 5A).
25.	In regards to claim 27, Barton et al. discloses a method for using a fenestration assembly comprising: unlocking first 104 and second 110 sashes for sliding movement within a fenestration frame 102, the unlocking includes: rotating an operator interface feature 136, coupled with a spindle 180 (component 180 considered as a spindle because it is something shaped like a spindle or shaped like a long, thin rod, see cited definition from Merriam-Webster’s Dictionary), from a locked position (Figure 4A) to an unlocked position (Figure 5A) at the first sash, translating a latch blade 108, coupled with the spindle, from a deployed position (Figure 4B) within a blade recess (recess of component 110 in which the latch blade 108 is received, Figure 4B) of the second sash to a withdrawn position within the first sash (Figure 5B); retaining the operator interface feature in the unlocked position and the latch blade in the withdrawn position with a retaining mechanism 198 (Figures 4A-5A and Col. 5, lines 25-42); sliding one or both of the first and second sashes in any order into open positions (Col. 3, lines 14-28); sliding one or both of the first and second sashes in the open positions to closed positions (Col. 3, lines 14-28); and automatically locking the first and second sashes with the latch blade at the closed positions of the one or both of the first and second sashes (Col. 7, lines 39-51), the automatically locking includes: engaging a release assembly 202 against one of the first and second sashes with sliding of the one or both of the first and second sashes to the closed positions (Col. 7, line 21-51); disengaging the retaining mechanism from the operator interface feature with movement of the release assembly 
26.	In regards to claim 37, Barton et al. discloses that the rotating of the operator interface feature from the unlocked position to the locked position, such that the blade is translated from the withdrawn position to the deployed position within the blade recess includes rotating the operator interface feature with a biasing element 210 coupled with at least one of the latch blade and the operator interface feature.
27.	In regards to claim 38, Barton et al. discloses that the rotating of the operator interface feature from the unlocked position to the locked position, such that the latch blade is translated from the withdrawn position to the deployed position within the blade recess includes rotating the operator interface feature with an operator biasing element 210 coupled with the operator interface feature (coupled with the operator interface feature via the latch blade and spindle 180).
28.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


29.	Claim(s) 27, 30, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebel et al. (US-7165791).
In regards to claim 27, Rebel et al. discloses a method for using a fenestration assembly comprising: unlocking first 200 and second 300 sashes for sliding movement within a fenestration frame (inherent frame of the window surrounding the sashes), the unlocking includes: Attorney Docket No. 1261.172US160rotating an operator interface feature 700, coupled with a spindle 504, from a locked position (Figure 7) to an unlocked position (Figure 8) at the first sash, translating a latch blade 600, coupled to the spindle (coupled via component 700), from a deployed position (Figure 7) within a blade recess 302 of the second sash to a withdrawn position (Figure 8) within the first sash, retaining the operator interface feature in the unlocked position and the latch blade in the withdrawn position with a retaining mechanism 802, 806, 900; sliding one or both of the first and second sashes in any order into open positions (Figure 9); sliding the one or both of the first and second sashes in the open positions to closed positions (Figure 8); and automatically locking the first and second sashes with the latch blade at the closed positions, the automatically locking includes: engaging a release assembly 804 against one of the first and second sashes with sliding to the closed positions (engaging against portion 304, Figures 7 and 8), disengaging the retaining mechanism from the operator interface feature (disengaging from the operator interface feature via component 600 which is coupled to the operator interface feature 700) with movement of the release assembly, and rotating the operator interface feature from the unlocked position to the locked position and translating the latch blade from the withdrawn position to the deployed position within the blade recess (Col. 8, lines 10-16).
31.	In regards to claim 30, Rebel et al. discloses that the step of sliding one or both of the first and second sashes includes deploying a plunger 804 of the release 
32.	In regards to claim 37, Rebel et al. discloses that the rotating of the operator interface feature from the unlocked position to the locked position, such that the latch blade is translated from the withdrawn position to the deployed position within the blade recess includes rotating the operator interface feature with a biasing element 1000 coupled with at least one of the latch blade and the operator interface feature.
33.	In regards to claim 38, Rebel et al. discloses that the rotating of the operator interface feature from the unlocked position to the locked position, such that the latch blade is translated from the withdrawn position to the deployed position within the blade recess includes rotating the operator interface feature with an operator biasing element 1000 coupled with the operator interface feature.
Allowable Subject Matter
34.	Claims 3-5, 8, 9, 13-15, and 28-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
35.	Claims 18 and 20-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
36.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of .
37.	In regards to claim 3, Barton et al. (US-10138658) fails to disclose an eccentric cam spaced from the rotation axis of the operator interface feature.  The spindle of Barton et al. acts as the eccentric cam, and therefore, Barton et al. does not include a spindle and a separate eccentric cam.  The examiner can find no motivation to modify the device of Barton et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
38.	In regards to claim 8, Barton et al. (US-10138658) fails to disclose at least that the operator interface feature has a tilting configuration separate from the locked and unlocked configurations.  Specifically, the tilting configuration and the unlocked configuration of Barton et al. (Figure 5A) are the same.  The examiner can find no motivation to modify the device of Barton et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
39.	In regards to claim 13, Barton et al. (US-10138658) fails to disclose that the release assembly includes: a plunger movably coupled with the operator housing; a release element coupled with the retaining mechanism; and the plunger is configured to move the release element with the closing of the first and second sashes, such that the movement of the release element causes the detent element of the retaining mechanism to disengage from the one or more detent notches.  The examiner can find no motivation to modify the device of Barton et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.

41.	In regards to claim 28, Barton et al. (US-10138658) and Rebel et al. (US-7165791) both fail to disclose that the operator interface feature includes one or more notches that are engageable by the detent of the detent element of the retaining mechanism.  The notch(es) of Barton et al. and Rebel et al. are both part of their respective latch blades.  The examiner can find no motivation to modify the devices of Barton et al. and Rebel et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the devices.
42.	In regards to claim 31, Rebel et al. (US-7165791) fails to disclose that the step of deploying the plunger includes aligning the plunger with a release element of the release assembly.  The examiner can find no motivation to modify the device of Rebel et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
43.	In regards to claim 34, Barton et al. (US-10138658) and Rebel et al. (US-7165791) both fail to disclose a tying element that is wrapped around a portion of the operator interface feature during the rotation of the operator interface feature from the unlocked position to a tilting position.  The examiner can find no motivation to modify the .
Response to Arguments
44.	In regards to applicant’s remarks filed March 23, 2021 concerning the claim objections to claims 12 and 33, after further review, these claim objections have been withdrawn.
45.	In regards to applicant’s remarks filed March 23, 2021 concerning the claim interpretation, applicant is referred to the claim interpretation and the new rejection under 35 U.S.C. 112(a) set forth above.
46.	In regards to applicant’s remarks filed March 23, 2021 concerning the rejections under 35 U.S.C. 112(b), in light of applicant’s amendments to the claims and after further review of the claims, most of the rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  The rejection of claim 19, whose limitations are now found in claim 18, and the rejection of claim 34 are maintained since the language is still indefinite.  In regards to applicant’s further amendments to claim 1, a new rejection under 35 U.S.C. 112(b) is set forth above.
47.	Applicant's arguments filed March 23, 2021 concerning the rejection of claim 27 and the Rebel et al. reference have been fully considered but they are not persuasive. Applicant is referred to the new interpretation of the Rebel et al. reference applied to claim 27 above and made in light of applicant’s amendments to claim 27.  The current claim language does not exclude this interpretation.
48.	Applicant's arguments filed March 23, 2021 concerning the rejection of claim 1 and the Barton et al. reference have been fully considered but they are not persuasive. Applicant is referred to the new interpretation of the Barton et al. reference applied to claim 1 above and made in light of applicant’s amendments to claim 1.  The current claim language does not exclude this interpretation.
49.	In light of applicant’s amendments to the claims, the rejections under 35 U.S.C. 112(b) and the claim objections set forth in the previous Office Action are withdrawn, excluding those maintained above.
Conclusion
50.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 23, 2021